EXHIBIT 10.7

 

Form of Restricted Stock Award Agreement for Non-employee Directors

 

This Restricted Stock Award Agreement (this "Agreement") is made and entered
into as of ____________ (the "Grant Date") by and between Cellceutix
Corporation, a Nevada corporation (the "Company") and ______________ (the
"Director").

 

WHEREAS, the Company has adopted the 2016 Equity Incentive Plan (the "Plan")
under which awards of Restricted Stock may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock provided for
herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Grant of Restricted Stock. Pursuant to Section 7.2 of the Plan, the Company
hereby issues to the Director on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ____________ shares of Common Stock of the
Company (the "Restricted Stock"), on the terms and conditions and subject to the
restrictions set forth in this Agreement and the Plan. Capitalized terms that
are used but not defined herein have the meaning ascribed to them in the Plan.

 

2. Consideration. The grant of the Restricted Stock is made in consideration of
the services to be rendered by the Director to the Company.

 

3. Restricted Period; Vesting.

 

3.1 Except as otherwise provided herein, provided that the Director remains in
Continuous Service through the applicable vesting date, and further provided
that any additional conditions and performance goals set forth in Schedule I
have been satisfied, the Restricted Stock will vest in accordance with the
following schedule:

 

Vesting Date

Shares of Common Stock

 

The period over which the Restricted Stock vests is referred to as the
"Restricted Period".

 



 1

 



  

3.2 If the Director's Continuous Service terminates for any reason other than
death, Disability, or retirement at any time before all of his or her Restricted
Stock has vested, the Director's unvested Restricted Stock shall be
automatically forfeited upon such termination of Continuous Service and neither
the Company nor any Affiliate shall have any further obligations to the Director
under this Agreement.

 

3.3 The foregoing vesting schedule notwithstanding, if the Director's Continuous
Service terminates due to the Director's death, 100% of the unvested Restricted
Stock shall vest as of the date of such termination.

 

3.4 The foregoing vesting schedule notwithstanding, if the Director's Continuous
Service is terminated by the Company or an Affiliate for Disability, 100% of the
unvested Restricted Stock shall vest as of the date of such termination.

 

3.5 The foregoing vesting schedule notwithstanding, 100% of the unvested
Restricted Stock shall vest on the Director's attainment of mandatory retirement
age for members of the Board.

 

3.6 The foregoing vesting schedule notwithstanding, upon the occurrence of a
Change in Control, 100% of the unvested Restricted Stock shall vest as of the
date of the Change in Control.

 

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Director. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Director and all of the Director's rights to such shares shall
immediately terminate without any payment or consideration by the Company.

 

5. Rights as Shareholder; Dividends.

 

5.1 The Director shall be the record owner of the Restricted Stock until the
shares of Common Stock are sold or otherwise disposed of, and shall be entitled
to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
any dividends or other distributions shall be subject to the same restrictions
on transferability as the shares of Restricted Stock with respect to which they
were paid.

 

5.2 The Company may issue stock certificates or evidence the Director's interest
by using a restricted book entry account with the Company's transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Stock vests.

 



 2

 



  

5.3 If the Director forfeits any rights he or she has under this Agreement in
accordance with Section 3 of this Agreement, the Director shall, on the date of
such forfeiture, no longer have any rights as a shareholder with respect to the
Restricted Stock and shall no longer be entitled to vote or receive dividends on
such shares.

 

6. No Right to Continued Service on the Board. Neither the Plan nor this
Agreement shall confer upon the Director any right to be retained as a Director
of the Company or in any other capacity. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Director's Continuous Service at any time.

 

7. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Common Stock shall
be adjusted or terminated in any manner as contemplated by Section 11 of the
Plan.

 

8. Tax Liability and Withholding.

 

8.1 As a condition to the issuance of any Restricted Stock, the Company may
withhold, or require the Director to pay or reimburse the Company for, any taxes
which the Company determines are required to be withheld under federal, state or
local law in connection with the grant or vesting of the Restricted Stock.

 

8.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Director's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Stock or the
subsequent sale of any shares and (b) does not commit to structure the
Restricted Stock to reduce or eliminate the Director's liability for Tax-Related
Items.

 

9. Section 83(b) Election. The Director may make an election under Code Section
83(b) (a "Section 83(b) Election") with respect to the Restricted Stock. Any
such election must be made within thirty (30) days after the Grant Date. If the
Director elects to make a Section 83(b) Election, the Director shall provide the
Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Director agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the US Internal Revenue
Service and for all tax consequences resulting from the Section 83(b) Election.

 

10. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Director with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Director understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 



 3

 



  

11. Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Director indicating restrictions on transferability of the
shares of Restricted Stock pursuant to this Agreement or any other restrictions
that the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any applicable federal
or state securities laws or any stock exchange on which the shares of Common
Stock are then listed or quoted.

 

12. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Director under this Agreement shall be in writing and addressed to the
Director at the Director's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

13. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Director or the Company to the Committee (excluding
the Director if the Director serves on the Committee) for review. The resolution
of such dispute by the Committee shall be final and binding on the Director and
the Company.

 

15. Restricted Stock Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Director and the
Director's beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock may be transferred by will or the laws of descent or
distribution.

 

17. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 



 4

 



  

18. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock in this Agreement does not create any contractual right
or other right to receive any Restricted Stock or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Director's membership on
the Board.    

 

19. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Director's material rights under
this Agreement without the Director's consent.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.

 

21. Acceptance. The Director hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Director has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Agreement. The Director acknowledges that
there may be adverse tax consequences upon the grant or vesting of the
Restricted Stock or disposition of the shares and that the Director has been
advised to consult a tax advisor prior to such grant, vesting or disposition.

 

[signature page follows]

 



 5

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CELLCEUTIX CORPORATION

 

 

 

By:

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[DIRECTOR NAME]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

6

 